Exhibit 1 Oi S.A. – In Judicial Reorganization Corporate Taxpayers’ Registry (CNPJ/MF) No. 76.535.764/0001-43 Board of Trade (NIRE) No. 33.300.29520-8 Publicly-Held Company MATERIAL FACT Adoption of an Injunction by ANATEL Oi S.A. – In Judicial Reorganization (“Company”), pursuant to Article157, paragraph 4, of Law No. 6.404/76 (“Brazilian Corporation Law”) and the terms of CVM Instruction No. 358/02, informs its shareholders and the Market in general that, on this date, the National Telecommunications Agency ( Agência Nacional de Telecomunicações – ANATEL) decided, in Decision Order No. 17/2016/SEI/CPOE/SCP, among other matters: (i) To suspend, in the deliberations of the Company and its subsidiaries and affiliated companies, the exercise of voting and veto rights by the new members of the Company's Board of Directors appointed by the shareholder Société Mondiale Fundo de Investimento em Ações (“Societé”) in the resolutions of the Board of Directors, Management or equivalent corporate bodies; (ii) To prohibit the participation of members of the Company’s Board of Directors appointed by Societé in the Board of Directors or Management of the Company and its subsidiaries and affiliates; (iii) To prohibit the participation of Société’s representatives in the management or in the operation of the Company and its subsidiaries and affiliates; (iv) To order the Company to notify the Superintendence of Competition, on the date the meeting of the Board of Directors is convened, so that such Superintendence may, upon request, send a representative to attend the meeting; (v) To order the Company to send a copy of the minutes of the meetings of the Board of Directors to the Superintendence of Competition, within a period of up to 2 business days after the minutes are signed; (vi) To order the Company, in the event of violation of the instructions granted, to pay a fine in the amount of R$50,000,000.00 for each meeting of the Company’s Board of Directors, Management or equivalent corporate bodies, in which the exercise of corporate rights by the members of the Company's Board of Directors appointed by Société or by participation in the management or operation of the Company is verified, without prejudice to other applicable sanctions. The Decision Order can be found in its entirety attached to this Material Fact. The Company will keep its shareholders and the market informed of the development of the subject matter of this Material Fact. Rio de Janeiro, November 8, 2016. Oi S.A. – In Judicial Reorganization Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer Electronic Service Bulletin dated 11/08 / NATIONAL TELECOMMUNICATIONS AGENCY DECISION ORDER No. 17/2016/SEI/CPOE/SCP Proceeding No. 53500.027104/2016‐62 Parties: OI S
